       Case 1:20-cv-00597-SAB Document 12 Filed 12/29/20 Page 1 of 15



 1
     Scott S. Shepardson, State Bar No. 197446
     sshepardson@ongaropc.com
 2   Sharon Stewart, State Bar No. 235706
 3   sstewart@ongaropc.com
     ONGARO PC
 4   1604 Union Street
 5   San Francisco, CA 94123
     Telephone: (415) 433-3900
 6   Fax: (415) 433-3950
 7
     Attorneys for Defendant, FCA US LLC
 8

 9
     Steve Mikhov, State Bar No. 224676
10   Daniel Kalinowski, State Bar No. 305087
11   KNIGHT LAW GROUP, LLP
     10250 Constellation Blvd., Suite 2500
12   Los Angeles, CA 90067
13   Telephone: (310) 552-2250
     Facsimile: (310) 552-7973
14

15   Attorneys for Plaintiff, CARLOS CORTEZ

16

17                       UNITED STATES DISTRICT COURT
18                     EASTERN DISTRICT OF CALIFORNIA
19
      CARLOS CORTEZ,                             Case No. 1:20-cv-00597-SAB
20
                  Plaintiff,
21
                                                 Judge: Hon. Stanley A. Boone
             v.
22                                               STIPULATION AND
      FCA US, LLC, A Delaware Limited
23    Liability Company; and DOES 1              PROTECTIVE ORDER
      through 10, inclusive,
24
                                                 Action Filed: March 19, 2020
                                                 Trial Date: June 15, 2021
25                Defendants.

26
27

28
       Case 1:20-cv-00597-SAB Document 12 Filed 12/29/20 Page 2 of 15



 1           IT IS HEREBY STIPULATED by and between Plaintiff Carlos Cortez
 2   (“Plaintiff”) and Defendant FCA US LLC (“Defendant”) (collectively, the “Parties”),
 3   by and through their respective counsel of record, that in order to facilitate the
 4   exchange of information and documents which may be subject to confidentiality
 5   limitations on disclosure due to federal laws, state laws, and privacy rights, the Parties
 6   stipulate as follows:
 7      1.      A. PURPOSES AND LIMITATIONS
 8           As the parties have represented that discovery in this action is likely to involve
 9   production of confidential, proprietary, or private information for which special
10   protection from public disclosure and from use for any purpose other than prosecuting
11   this litigation may be warranted, this Court enters the following Protective Order.
12   This Order does not confer blanket protections on all disclosures or responses to
13   discovery. The protection it affords from public disclosure and use extends only to
14   the limited information or items that are entitled to confidential treatment under the
15   applicable legal principles. Further, as set forth in Section 12.3, below, this Protective
16   Order does not entitle the parties to file confidential information under seal. Rather,
17   when the parties seek permission from the court to file material under seal, the parties
18   must comply with Civil Local Rules 140 and 141 and with any pertinent orders of the
19   assigned District Judge and Magistrate Judge.
20           B. GOOD CAUSE STATEMENT
21           In light of the nature of the claims and allegations in this case and the parties’
22   representations that discovery in this case will involve the production of confidential
23   records, and in order to expedite the flow of information, to facilitate the prompt
24   resolution of disputes over confidentiality of discovery materials, to adequately
25   protect information the parties are entitled to keep confidential, to ensure that the
26   parties are permitted reasonable necessary uses of such material in connection with
27   this action, to address their handling of such material at the end of the litigation, and
28   to serve the ends of justice, a protective order for such information is justified in this

                                                  2
          Case 1:20-cv-00597-SAB Document 12 Filed 12/29/20 Page 3 of 15



 1   matter. The parties shall not designate any information/documents as confidential
 2   without a good faith belief that such information/documents have been maintained
 3   in a confidential, non-public manner, and that there is good cause or a compelling
 4   reason why it should not be part of the public record of this case.
 5   2.      DEFINITIONS
 6           2.1    Action: The instant action: Carlos Cortez v. FCA US LLC, Case No.
 7   1:20-CV-00597-SAB.
 8            2.2   Challenging Party: a Party or Non-Party that challenges the
 9   designation of information or items under this Order.
10           2.3    “CONFIDENTIAL” Information or Items: information (regardless of
11   how it is generated, stored or maintained) or tangible things that qualify for protection
12   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
13   Cause Statement.
14           2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
15   support staff).
16           2.5    Designating Party: a Party or Non-Party that designates information or
17   items that it produces in disclosures or in responses to discovery as
18   “CONFIDENTIAL.”
19           2.6    Disclosure or Discovery Material: all items or information, regardless
20   of the medium or manner in which it is generated, stored, or maintained (including,
21   among other things, testimony, transcripts, and tangible things), that are produced or
22   generated in disclosures or responses to discovery in this matter.
23           2.7    Expert: a person with specialized knowledge or experience in a matter
24   pertinent to the litigation who has been retained by a Party or its counsel to serve as
25   an expert witness or as a consultant in this Action.
26           2.8    House Counsel: attorneys who are employees of a party to this Action.
27   House Counsel does not include Outside Counsel of Record or any other outside
28   counsel.

                                                3
          Case 1:20-cv-00597-SAB Document 12 Filed 12/29/20 Page 4 of 15



 1            2.9   Non-Party: any natural person, partnership, corporation, association, or
 2   other legal entity not named as a Party to this action.
 3            2.10 Outside Counsel of Record: attorneys who are not employees of a party
 4   to this Action but are retained to represent or advise a party to this Action and have
 5   appeared in this Action on behalf of that party or are affiliated with a law firm which
 6   has appeared on behalf of that party, and includes support staff.
 7            2.11 Party: any party to this Action, including all of its officers, directors,
 8   employees, consultants, retained experts, and Outside Counsel of Record (and their
 9   support staffs).
10            2.12 Producing Party: a Party or Non-Party that produces Disclosure or
11   Discovery Material in this Action.
12            2.13 Professional Vendors: persons or entities that provide litigation support
13   services (e.g., photocopying, videotaping, translating, preparing exhibits or
14   demonstrations, and organizing, storing, or retrieving data in any form or medium)
15   and their employees and subcontractors.
16            2.14 Protected Material:     any Disclosure or Discovery Material that is
17   designated as “CONFIDENTIAL.”
18            2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
19   from a Producing Party.
20   3.       SCOPE
21            The protections conferred by this Order cover not only Protected Material (as
22   defined above), but also (1) any information copied or extracted from Protected
23   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
24   and (3) any deposition testimony, conversations, or presentations by Parties or their
25   Counsel that might reveal Protected Material, other than during a court hearing or at
26   trial.
27

28


                                                 4
          Case 1:20-cv-00597-SAB Document 12 Filed 12/29/20 Page 5 of 15



 1           Any use of Protected Material during a court hearing or at trial shall be
 2   governed by the orders of the presiding judge. This Order does not govern the use of
 3   Protected Material during a court hearing or at trial.
 4   4.      DURATION
 5           Even after final disposition of this litigation, the confidentiality obligations
 6   imposed by this Order shall remain in effect until a Designating Party agrees
 7   otherwise in writing or a court order otherwise directs. Final disposition shall be
 8   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 9   or without prejudice; and (2) final judgment herein after the completion and
10   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
11   including the time limits for filing any motions or applications for extension of time
12   pursuant to applicable law.
13   5.      DESIGNATING PROTECTED MATERIAL
14           5.1     Exercise of Restraint and Care in Designating Material for Protection.
15   Each Party or Non-Party that designates information or items for protection under this
16   Order must take care to limit any such designation to specific material that qualifies
17   under the appropriate standards. The Designating Party must designate for protection
18   only those parts of material, documents, items, or oral or written communications that
19   qualify so that other portions of the material, documents, items, or communications
20   for which protection is not warranted are not swept unjustifiably within the ambit of
21   this Order.
22           Mass, indiscriminate, or routinized designations are prohibited. Designations
23   that are shown to be clearly unjustified or that have been made for an improper
24   purpose (e.g., to unnecessarily encumber the case development process or to impose
25   unnecessary expenses and burdens on other parties) may expose the Designating Party
26   to sanctions.
27           If it comes to a Designating Party’s attention that information or items that it
28   designated for protection do not qualify for protection, that Designating Party must

                                                 5
       Case 1:20-cv-00597-SAB Document 12 Filed 12/29/20 Page 6 of 15



 1   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 2         5.2         Manner and Timing of Designations. Except as otherwise provided in
 3   this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
 4   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 5   under this Order must be clearly so designated before the material is disclosed or
 6   produced.
 7         Designation in conformity with this Order requires:
 8               (a)     for information in documentary form (e.g., paper or electronic
 9   documents, but excluding transcripts of depositions), that the Producing Party affix at
10   a minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL
11   legend”), to each page that contains protected material. If only a portion or portions
12   of the material on a page qualifies for protection, the Producing Party also must clearly
13   identify the protected portion(s) (e.g., by making appropriate markings in the
14   margins).
15         A Party or Non-Party that makes original documents available for inspection
16   need not designate them for protection until after the inspecting Party has indicated
17   which documents it would like copied and produced. During the inspection and before
18   the designation, all of the material made available for inspection shall be deemed
19   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
20   copied and produced, the Producing Party must determine which documents, or
21   portions thereof, qualify for protection under this Order. Then, before producing the
22   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
23   to each page that contains Protected Material. If only a portion or portions of the
24   material on a page qualifies for protection, the Producing Party also must clearly
25   identify the protected portion(s) (e.g., by making appropriate markings in the
26   margins).
27               (b) for testimony given in depositions that the Designating Party identifies
28   on the record, before the close of the deposition as protected testimony.

                                                 6
          Case 1:20-cv-00597-SAB Document 12 Filed 12/29/20 Page 7 of 15



 1                 (c) for information produced in some form other than documentary and for
 2   any other tangible items, that the Producing Party affix in a prominent place on the
 3   exterior of the container or containers in which the information is stored the legend
 4   “CONFIDENTIAL.” If only a portion or portions of the information warrants
 5   protection, the Producing Party, to the extent practicable, shall identify the protected
 6   portion(s).
 7           5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
 8   failure to designate qualified information or items does not, standing alone, waive the
 9   Designating Party’s right to secure protection under this Order for such material.
10   Upon timely correction of a designation, the Receiving Party must make reasonable
11   efforts to assure that the material is treated in accordance with the provisions of this
12   Order.
13   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
14           6.1      Timing of Challenges.    Any Party or Non-Party may challenge a
15   designation of confidentiality at any time that is consistent with the Court’s
16   Scheduling Order.
17           6.2      Meet and Confer. The Challenging Party shall meet and confer as
18   required by the pertinent orders of the assigned Magistrate Judge.
19           6.3      The burden of persuasion in any such challenge proceeding shall be on
20   the Designating Party. Frivolous challenges, and those made for an improper purpose
21   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
22   expose the Challenging Party to sanctions. Unless the Designating Party has waived
23   or withdrawn the confidentiality designation, all parties shall continue to afford the
24   material in question the level of protection to which it is entitled under the Producing
25   Party’s designation until the Court rules on the challenge.
26   7.      ACCESS TO AND USE OF PROTECTED MATERIAL
27           7.1      Basic Principles. A Receiving Party may use Protected Material that is
28   disclosed or produced by another Party or by a Non-Party in connection with this

                                                  7
       Case 1:20-cv-00597-SAB Document 12 Filed 12/29/20 Page 8 of 15



 1   Action only for prosecuting, defending, or attempting to settle this Action. Such
 2   Protected Material may be disclosed only to the categories of persons and under the
 3   conditions described in this Order. When the Action has been terminated, a Receiving
 4   Party must comply with the provisions of Section 13 below.
 5         Protected Material must be stored and maintained by a Receiving Party at a
 6   location and in a secure manner that ensures that access is limited to the persons
 7   authorized under this Order.
 8         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 9   otherwise ordered by the court or permitted in writing by the Designating Party, a
10   Receiving      Party    may     disclose    any    information   or   item   designated
11   “CONFIDENTIAL” only to:
12               (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
13   as employees of said Outside Counsel of Record to whom it is reasonably necessary
14   to disclose the information for this Action;
15               (b) the officers, directors, and employees (including House Counsel) of the
16   Receiving Party to whom disclosure is reasonably necessary for this Action;
17               (c) Experts (as defined in this Order) of the Receiving Party to whom
18   disclosure is reasonably necessary for this Action and who have signed the
19   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
20               (d) the court and its personnel;
21               (e) court reporters and their staff;
22               (f) professional jury or trial consultants, mock jurors, and Professional
23   Vendors to whom disclosure is reasonably necessary for this Action and who have
24   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
25               (g) the author or recipient of a document containing the information or a
26   custodian or other person who otherwise possessed or knew the information;
27               (h) during their depositions, witnesses, and attorneys for witnesses, in the
28   Action to whom disclosure is reasonably necessary provided: (1) the deposing party

                                                    8
          Case 1:20-cv-00597-SAB Document 12 Filed 12/29/20 Page 9 of 15



 1   requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
 2   form attached as Exhibit A hereto; and (2) they will not be permitted to keep any
 3   confidential information unless they sign the “Acknowledgment and Agreement to
 4   Be Bound” attached as Exhibit A, unless otherwise agreed by the Designating Party
 5   or ordered by the court. Pages of transcribed deposition testimony or exhibits to
 6   depositions that reveal Protected Material may be separately bound by the court
 7   reporter and may not be disclosed to anyone except as permitted under this Protective
 8   Order; and
 9              (i) any mediator or settlement officer, and their supporting personnel,
10   mutually agreed upon by any of the parties engaged in settlement discussions.
11   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
12   OTHER LITIGATION
13           If a Party is served with a subpoena or a court order issued in other litigation
14   that compels disclosure of any information or items designated in this Action as
15   “CONFIDENTIAL,” that Party must:
16              (a) promptly notify in writing the Designating Party. Such notification shall
17   include a copy of the subpoena or court order unless prohibited by law;
18              (b) promptly notify in writing the party who caused the subpoena or order
19   to issue in the other litigation that some or all of the material covered by the subpoena
20   or order is subject to this Protective Order. Such notification shall include a copy of
21   this Protective Order; and
22              (c) cooperate with respect to all reasonable procedures sought to be pursued
23   by the Designating Party whose Protected Material may be affected.
24           If the Designating Party timely seeks a protective order, the Party served with
25   the subpoena or court order shall not produce any information designated in this action
26   as “CONFIDENTIAL” before a determination by the court from which the subpoena
27   or order issued, unless the Party has obtained the Designating Party’s permission, or
28   unless otherwise required by the law or court order. The Designating Party shall bear

                                                 9
          Case 1:20-cv-00597-SAB Document 12 Filed 12/29/20 Page 10 of 15



 1   the burden and expense of seeking protection in that court of its confidential material
 2   and nothing in these provisions should be construed as authorizing or encouraging a
 3   Receiving Party in this Action to disobey a lawful directive from another court.
 4   9.       A    NON-PARTY’S        PROTECTED        MATERIAL        SOUGHT      TO    BE
 5   PRODUCED IN THIS LITIGATION
 6                (a) The terms of this Order are applicable to information produced by a
 7   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
 8   produced by Non-Parties in connection with this litigation is protected by the
 9   remedies and relief provided by this Order. Nothing in these provisions should be
10   construed as prohibiting a Non-Party from seeking additional protections.
11                (b) In the event that a Party is required, by a valid discovery request, to
12   produce a Non-Party’s confidential information in its possession, and the Party is
13   subject to an agreement with the Non-Party not to produce the Non-Party’s
14   confidential information, then the Party shall:
15                   (1) promptly notify in writing the Requesting Party and the Non-Party
16   that some or all of the information requested is subject to a confidentiality agreement
17   with a Non-Party;
18                   (2) promptly provide the Non-Party with a copy of the Protective Order
19   in this Action, the relevant discovery request(s), and a reasonably specific description
20   of the information requested; and
21                   (3) make the information requested available for inspection by the Non-
22   Party, if requested.
23                (c) If a Non-Party represented by counsel fails to commence the process
24   called for by Local Rules and pertinent orders of the Magistrate Judge within 14 days
25   of receiving the notice and accompanying information or fails contemporaneously to
26   notify the Receiving Party that it has done so, the Receiving Party may produce the
27   Non-Party’s confidential information responsive to the discovery request. If an
28   unrepresented Non-Party fails to seek a protective order from this court within 14

                                                 10
       Case 1:20-cv-00597-SAB Document 12 Filed 12/29/20 Page 11 of 15



 1   days of receiving the notice and accompanying information, the Receiving Party may
 2   produce the Non-Party’s confidential information responsive to the discovery request.
 3   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
 4   any information in its possession or control that is subject to the confidentiality
 5   agreement with the Non-Party before a determination by the court unless otherwise
 6   required by the law or court order. Absent a court order to the contrary, the Non-
 7   Party shall bear the burden and expense of seeking protection in this court of its
 8   Protected Material.
 9   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
10         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
11   Protected Material to any person or in any circumstance not authorized under this
12   Protective Order, the Receiving Party must immediately (a) notify in writing the
13   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
14   all unauthorized copies of the Protected Material, (c) inform the person or persons to
15   whom unauthorized disclosures were made of all the terms of this Order, and (d)
16   request such person or persons to execute the “Acknowledgment and Agreement to
17   Be Bound” that is attached hereto as Exhibit A.
18   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
19   PROTECTED MATERIAL
20         When a Producing Party gives notice to Receiving Parties that certain
21   inadvertently produced material is subject to a claim of privilege or other protection,
22   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
23   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
24   may be established in an e-discovery order that provides for production without prior
25   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
26   parties reach an agreement on the effect of disclosure of a communication or
27   information covered by the attorney-client privilege or work product protection, the
28   parties may incorporate their agreement into this Protective Order.

                                               11
       Case 1:20-cv-00597-SAB Document 12 Filed 12/29/20 Page 12 of 15



 1   12.      MISCELLANEOUS
 2            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 3   person to seek its modification by the Court in the future.
 4            12.2 Right to Assert Other Objections. No Party waives any right it otherwise
 5   would have to object to disclosing or producing any information or item on any
 6   ground not addressed in this Protective Order. Similarly, no Party waives any right
 7   to object on any ground to use in evidence of any of the material covered by this
 8   Protective Order.
 9            12.3 Filing Protected Material. A Party that seeks to file under seal any
10   Protected Material must comply with Civil Local Rules 140 and 141 and with any
11   pertinent orders of the assigned District Judge and Magistrate Judge. If a Party's
12   request to file Protected Material under seal is denied by the court, then the Receiving
13   Party may file the information in the public record unless otherwise instructed by the
14   court.
15   13.      FINAL DISPOSITION
16            After the final disposition of this Action, as defined in Section 4, within 60 days
17   of a written request by the Designating Party, each Receiving Party must return all
18   Protected Material to the Producing Party or destroy such material. As used in this
19   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
20   summaries, and any other format reproducing or capturing any of the Protected
21   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
22   must submit a written certification to the Producing Party (and, if not the same person
23   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
24   category, where appropriate) all the Protected Material that was returned or destroyed
25   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
26   compilations, summaries or any other format reproducing or capturing any of the
27   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
28   archival copy of all pleadings, motion papers, trial, deposition, and hearing

                                                  12
       Case 1:20-cv-00597-SAB Document 12 Filed 12/29/20 Page 13 of 15



 1   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 2   reports, attorney work product, and consultant and expert work product, even if such
 3   materials contain Protected Material. Any such archival copies that contain or
 4   constitute Protected Material remain subject to this Protective Order as set forth in
 5   Section 4.
 6   14.   Any violation of this Order may be punished by any and all appropriate
 7   measures including, without limitation, contempt proceedings and/or monetary
 8   sanctions.
 9         This Stipulation and Protective Order may be executed in counterparts.
10

11   DATED: December 28, 2020                   KNIGHT LAW GROUP, LLP
12

13
                                                By: /s/ Daniel Kalinowski
14                                              Steve Mikhov
15                                              Daniel Kalinowski
                                                Attorneys for Plaintiff
16
                                                Carlos Cortez
17

18   DATED: December 22, 2020                   ONGARO PC
19

20
                                                By: /s/ Scott S. Shepardson
21
                                                Scott S. Shepardson
22                                              Sharon L. Stewart
23                                              Attorneys for Defendant
                                                FCA US LLC
24

25

26
27

28


                                              13
       Case 1:20-cv-00597-SAB Document 12 Filed 12/29/20 Page 14 of 15



 1                                                ORDER
 2            Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

 3            1.      The protective order is entered;

 4            2.      The parties are advised that pursuant to the Local Rules of the United States

 5                    District Court, Eastern District of California, any documents which are to be

 6                    filed under seal will require a written request which complies with Local Rule

 7                    141; and

 8            3.      The party making a request to file documents under seal shall be required to

 9                    show good cause for documents attached to a nondispositive motion or

10                    compelling reasons for documents attached to a dispositive motion. Pintos v.

11               Pacific Creditors Ass’n, 605 F.3d 665, 677-78 (9th Cir. 2009).
     IT IS SO ORDERED.
12

13   Dated:        December 29, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18
19

20

21

22

23

24

25

26
27

28


                                                         14
          Case 1:20-cv-00597-SAB Document 12 Filed 12/29/20 Page 15 of 15



 1                                          EXHIBIT A
 2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3   I,     _____________________________              [print   or   type   full   name],   of
 4   _________________ [print or type full address], declare under penalty of perjury that
 5   I have read in its entirety and understand the Protective Order that was issued by the
 6   United States District Court for the Eastern District of California on
 7   _________________________ in the case of Carlos Cortez v. FCA US LLC, Case
 8   No. 1:20-CV-00597-SAB. I agree to comply with and to be bound by all the terms
 9   of this Protective Order and I understand and acknowledge that failure to so comply
10   could expose me to sanctions and punishment in the nature of contempt. I solemnly
11   promise that I will not disclose in any manner any information or item that is subject
12   to this Protective Order to any person or entity except in strict compliance with the
13   provisions of this Order.
14            I further agree to submit to the jurisdiction of the United States District Court
15   for the Eastern District of California for the purpose of enforcing the terms of this
16   Protective Order, even if such enforcement proceedings occur after termination of this
17   action. I hereby appoint __________________________ [print or type full name] of
18   _______________________________________ [print or type full address and
19   telephone number] as my California agent for service of process in connection with
20   this action or any proceedings related to enforcement of this Protective Order.
21   Date: ______________________________________
22   City and State where sworn and signed: _________________________________
23

24   Printed name: _______________________________
25

26   Signature: __________________________________
27

28


                                                  15
